Citation Nr: 0906875	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claims 
of entitlement to service connection for bronchitis and PTSD.  
The July 2005 rating decision also denied the appellant's 
petition to reopen his claims of entitlement to service 
connection for migraine headaches, hypertension, cold 
injuries, malaria and arthritis.  The appellant submitted a 
notice of disagreement with these denials in August 2005 and 
perfected his appeal in March 2006.

In January 2008, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

In March 2008, the Board denied the appellant's claim of 
entitlement to service connection for bronchitis and 
confirmed the denial of the appellant's petition to reopen 
his claims of entitlement to service connection for migraine 
headaches, hypertension, cold injuries, malaria and 
arthritis.  The appellant's claim of entitlement to service 
connection for PTSD was remanded for additional evidentiary 
development.  Such development having been accomplished, this 
claim has been returned to the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence on file establishes that 
the appellant does not have a diagnosis of PTSD in accordance 
with the DSM-IV (American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)) 
which is based on a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the February 
2005 notice letter informed the appellant that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Notice letters dated in May 2006 and April 2008 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  During his Travel Board 
hearing, the appellant indicated that he had been treated in 
the early 1990's by a psychologist in connection with a 
Workers' Compensation claim.  Unfortunately, the appellant 
stated that his prior employer, I.L.I.C., was no longer in 
business and his records were unavailable.  See Travel Board 
hearing transcript, p. 15.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA medical examination in May 
2008 to obtain an opinion as to whether his mental condition 
can be directly attributed to service.  Further examination 
or opinion is not needed on the PTSD claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).  A diagnosis of 
PTSD must be established in accordance with 38 C.F.R. 
§ 4.125(a), which simply mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f) (2008).  

The appellant's service personnel records show he received 
the Combat Infantryman Badge (CIB).  This is prima fascia 
evidence he engaged in combat against enemy forces while in 
the military.  See VAOPGCPREC 12-99 (October 18, 1999).  
During his Travel Board hearing, the appellant listed his 
stressors as exchanging gunfire with the enemy, seeing 
members of his platoon killed, and surviving an ambush, 
during which he exchanged gunfire with the enemy, and being 
the victim of friendly fire due to a location 
miscommunication.

The analysis does not conclude with a determination of 
combat.  As noted above, in order to establish service 
connection for PTSD, there must also be evidence of a valid 
medical diagnosis of PTSD under the DSM-IV, as well as link 
between current PTSD and the in-service stressor.  See 38 
C.F.R. § 3.304(f) (2008).  

The appellant was afforded a VA PTSD examination in May 2008.  
The appellant reported that he was not receiving any current 
treatment for a mental disorder.  He reported little social 
functioning other than with his family.  He reported fishing 
and watching television to be his main activities.  He noted 
that he currently suffers from recurrent distressing dreams 
and has problems sleeping.  After a thorough review of the 
appellant's claims file and following his examination, the VA 
examiner concluded that while the appellant did meet the DSM-
IV stressor criteria, he did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  The appellant was diagnosed with 
adjustment disorder, mixed.  The VA examiner opined this 
condition was less likely as not caused by or the result of 
the appellant's military duty.  See VA PTSD examination 
report, May 27, 2008.  

The only evidence in support of the appellant's claim is lay 
statements alleging that he currently suffers from PTSD.  The 
Board acknowledges that the appellant is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

Based on the above, the Board finds that the appellant does 
not have a sufficiently supported diagnosis of PTSD.  The 
Board acknowledges that the appellant has been diagnosed with 
adjustment disorder, but not with PTSD.  Further, the 
question of whether psychiatric disabilities, other than 
PTSD, are related to service is not on appeal before the 
Board.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  In this case, for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the appellant's claim that he has a 
current diagnosis of PTSD.  There is not an approximate 
balance of evidence.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


